DETAILED ACTION
The instant application having Application No. 16/919,022 filed on 7/1/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of U.S. Patent No. 10,713,012.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent comprise the same limitations as the examined claims with additional and/or more specific limitations, and therefore anticipate the examined claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites performing a first multiplication with a multiplicand and multiplier in a first precision range, performing a second multiplication with a multiplicand and 
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), such limitations explicitly cover mathematical calculations, relationships, and/or formulas.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites first multiplication circuitry, second multiplication circuitry, adder circuitry, and decoding an instruction via a decoder.  However, these elements are recited at a high-level of generality, i.e. as generic computer components and instructions performing generic computer functions such as mathematical calculations.  For instance, the claim fails to include details as to the instruction’s format/structure or how it specifically functions to perform the recited calculations.  Furthermore, the claim fails to provide any detail as to the structure or function of the claimed decoder, multiplication circuitry, or adder circuitry.  As claimed, they are generic computer components that merely restate their own functions.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, Claim 1 is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps with generically claimed computer components amounts to no 

As per Claims 6 and 8, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further mathematical concepts and/or generic computer components for performing mathematics, storing data, or executing instructions, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claim 9, it recites a method comprising the limitations of Claim 1, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claim 9 is rejected under the same rationale as presented in the above rejection of Claim 1.

As per Claims 10-12 and 14, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.   The claims are dependent on Claim 9, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further mathematical concepts and/or generic computer components for performing mathematics, storing data, or executing instructions, without reciting any additional elements that 

As per Claim 16, it recites a machine-readable medium comprising the limitations of Claim 1, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claim 16 is rejected under the same rationale as presented in the above rejection of Claim 1.

As per Claims 17-18 and 20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.   The claims are dependent on Claim 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further mathematical concepts and/or generic computer components for performing mathematics, storing data, or executing instructions, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 2-5, 7, 13, 15, and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the double patenting rejection set forth in this Office action is overcome, such as by filing a terminal disclaimer.
Claims 1, 6, 8-12, 14, 16-18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action, provided the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest found prior art is Hickmann et al. (US 2014/0122554), Dockser (US 2007/0203967), and Tannenbaum et al. (US 2015/0169289).  Dockser discloses a floating-point processor comprising a multiplier and an adder, wherein a portion of the circuitry may be unpowered based on a selected subprecision for the floating-point operation.  Hickman discloses a fused multiply-add unit responsive to input data values, comprising a multiplier circuit for multipliers and multiplicands that are not a power of two, and a shifter circuit to be used instead of the multiplier circuit in the case where at least one of the multiplier and multiplicand is a power of two.  Tannenbaum discloses a multiply-add circuit configurable to perform 32-bit or dual 16-bit floating-point operations, comprising a multiplier, a 32-bit compressor for adding 32-bit partial products and a third operand, two 16-bit compressors for adding 16-bit partial products and a third operand, and a carry-propagate adder for summing the compressor outputs.
However, none of the closest found prior art references teach first multiplication circuitry to perform a multiplication of operands of a first precision without second multiplication circuitry, and second multiplication circuitry to perform a multiplication of operands of a second different precision without first multiplication circuitry, and adder circuitry to add the result to an accumulated value to generate a new accumulated value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
P.M. Seidel, “Multiple Path IEEE floating-point fused multiply add”, in Proceedings of the 46th IEEE International Midwest Symposium on Circuits and Systems, 2003, pp.1359–1362
Manolopoulos, D. Reisis, and V. Chouliaras, “An efficient multiple precision floating-point multiply-add fused unit”, Microelectronics Journal, Volume 49, 2016, pp. 10–18

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182